DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-8 and 10-16 are pending. Claims 10-16 are withdrawn as directed to non-elected species. Claims 1-8 are presently examined. 

Election/Restrictions
Applicant’s election without traverse of Group I (original claims 1-8) and the species of “the human protein ‘Pfn1S137A’” in the reply filed on 7/12/2021 is acknowledged.
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/2021.
Following extensive search and examination, the elected species has been deemed anticipated and/or obvious in view of the prior art of Costa et al. 1, which has been applied below. Per MPEP § 803.02(III)(A), 
Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious. . . .


Accordingly, examination has not proceeded to the full scope of the claimed invention at this time.
	Accordingly, claims 1-8 are presently considered.

Priority
	The earliest priority claim is understood to be PT110059, which was filed 5/05/2017.

Information Disclosure Statement
Examiner notes that a number of dissertations pertaining to ‘Pfn1S137A’ or profilin-1 appear to exist in the prior art but have not been set forth by the Inventors or Applicant at this time.  Examiner directs Applicant to MPEP § 2000 and 37 C.F.R. 1.56.  Applicant is advised that all documents, poster sessions, public presentations, dissertations, etc. regarding Profilin-1, constitutively active profilin-1, or the use of such compounds to treat any PNS or CNS injury, diseases, or disorders is directly pertinent to the patentability of the claimed invention, and should be placed on record in an IDS.
Applicant should note that one or more documents disclosed on the IDS form submitted on 11/14/2019 were not considered since they did not conform to 37 CFR 1.98(b) by providing a proper date, as 37 CFR 1.98(b) requires that each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the 
References that were not considered have been indicated by strike-though on the attached IDS forms.  Although not considered, these documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The disclosure is objected to because of the following informalities:  
The first paragraph in the Specification filed 11/05/2019 is not properly numbered.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show green or red as described in the specification (see, e.g., Spec. filed 11/05/2019 at ¶[0014]).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.



Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
“Consisting of” excludes any elements, step, or ingredient not specified (see, e.g., MPEP § 2111.03(II)).  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole (see, e.g., MPEP § 2111.03(II)).
Claim 1 is representative of the claimed invention, and recites:
1. A method of treating a neurological disorder, a nerve injury, and/or for promoting neuronal regeneration, in a patient, the method comprising:
administering an effective amount of constitutively active profilin-1 (Pfn1) to the patient.

The term "treating" at claim 1 is undefined on record, but is commonly utilized in the art to refer to various outcomes.  More specifically, the art identifies that “treating” may be utilized broadly to include
(i) any alleviation of any symptoms (see, e.g., US 6,759,418 B2 at claims 1-2, col 12 at line 66 to col 13 at line 10; see also US 2007/0043120 A1 at ¶[0105], claim 41);
(ii) a temporary elimination of the causation of resultant symptoms (id.); 
(iii) a permanent elimination of the causation of resultant symptoms (id.);
(iv) complete prevention of a disease, disorder, or injury (id.); 
(v) a slowing of progression of a disease or disorder (id.);
(vi) a reversal of the progression of severity of the resultant symptoms (id.); or
(vii) or some combination of (i)-(vi) (id.).
Accordingly, the term “treating” may encompass 
...any indicia of success in the treatment or amelioration or prevention of a disease, including any objective or subjective parameter such as abatement; remission; diminishing of symptoms or making the disease condition more tolerable to the patient; slowing in the rate of degeneration or decline; or making the final point of degeneration less debilitating.
(see US 2007/0203220 A1 at ¶[0177]).
Critically, “treating” as claimed presumably includes “prevention” and “a reversal of the progression”, which is therefore reasonably a “cure” for all possible diseases enumerated at claims 3-8.  Furthermore, the term “treating” may be utilized and interpreted to encompass both therapeutic and prophylactic administration (see, e.g., US 6,759,418 B2 at claims 1-2, col 12 at line 66 to col 13 at line 10; see also US 2007/0043120 A1 at ¶[0105], claim 41).  Accordingly, the scope of “treating” directly impacts recited and intended patient population at claim 1.  Accordingly, because “treating” is undefined on record, and it is prima facie unknown what “treating” is intended to include or exclude (note that zero embodiments of the claimed invention were reduced to practice), the term is given the broadest reasonable interpretation consistent with the Specification and typical usage of “treating” in the art, to include prevention, permeant 
	At claim 1, “patient” is undefined on record and zero examples of the claimed method of “treating” in “patients” is actually reduced to practice.  Furthermore, the patient population encompassed by the phrase “in a patient” at claim 1 is also undefined. In view of the preposition “in”, it is reasonably inferred that the phrase means that the method occurs within a patient, and therefore implies that the method occurs in vivo rather than ex vivo.  The term “patient” is frequently defined in the neurological treatment arts to include mammals, such as mice, gerbils, rats, dogs, and humans (see, e.g., US 6,759,418 B2 at col 12 at lines 40-45).  Accordingly, the term “patient” is reasonable understood to include at least all mammals, including all rodents and humans. This is consistent with the interpretation of “treating” as discussed in the preceding paragraph.  Specifically, in the absence of any definition, a basis question is “what is a ‘patient’ within the scope of the instant claims?”  Here, as explained above, the claim scope broadly reads upon prophylactic treatments, and therefore the patient population is not limited to patients with pre-existing conditions, but reasonably includes patients that may reasonable expect a neurological disorder or nerve injury to occur at a future period (e.g., an athlete, security guard, soldier, an individual with a genetic predisposition for a neurological disorder, etc.).  Accordingly, the pending claim scope is understood to reasonably read upon the patient population of at least all humans, because all humans would reasonably benefit from a prophylactic treatment capable of preventing or alleviating PNS and CNS disorders, including physical damage to the brain (e.g., sports injuries, concussions, gunshot wounds, etc.).  Accordingly, the patient population reasonably reads upon all mammals, and especially all 
	At claim 1, the phrases “a neurological disorder” and “a nerve injury” are each understood to read upon all possible disorders and injuries set forth in claims 3-8, including “mechanical injuries” and “physical damage to the brain” as well as “physical damage to the spinal cord” (see, e.g., claims 4 and 8).  Notably, sports injuries, gunshot wounds, blunt force trauma, etc. are each encompassed by the vast genus of “mechanical injuries” and “physical damage to the brain” as well as “physical damage to the spinal cord” (see, e.g., claims 4 and 8).
	At claim 1, the term “effective amount” is undefined on record for any neurological disorder or nerve injury presently recited and claimed.  In the neurological treatment arts, the term “effective amount” may be utilized to refer to “the amount or dose of the compound, upon single or multiple dose administration to the patient, which provides the desired effect in the patient under diagnosis or treatment” (see, e.g., US 6,759,418 B2 at col 13 at lines 5-10).  Accordingly, the “effective amount” depends upon the “desired effect”, but here not “desired effect” for “treating” is actually identified (see discussion of “treating” above, noting that it is unclear if it merely refers to some quantifiable alleviation of some unspecified symptom, or if “treating” includes prevention or reversal of progression.  Furthermore, zero disclosure of record appears to identify any dosage or amount of the claimed compound in common or routine format, such as mg/kg, vol/vol%, wt/wt%, mM, etc.  Therefore, the reference to an “effective amount” appears to refer to a desired result that Applicant hopes to achieve.
	At claim 1, the metes and bounds of the genus of “constitutively active profilin-1 (Pfn1)” is not explicitly defined on record.  A single embodiment within this genus is partially discussed on record, namely “Pfn1S137A” (see, e.g., Spec. filed ¶¶[0006], [0018], [0025]).  However, the see, e.g., Spec. filed ¶[0018]).  However, zero discussion of the actually structure/function relationship required to define, a priori, all possible “constitutively active profilin-1 (Pfn1)”, including hypothetical species possessing mutations at positions other than 137, are not discussed at all.  Accordingly, the genus of all possible “constitutively active profilin-1 (Pfn1)” appears to be a fence around a desired genus hoped to be later discovered, which may comprise >>millions of distinct species, but only the single, exact species of “Pfn1S137A” has actually be partially described on record.
	At claim 2, the term “Pfn1S137A” is partially defined on record (see, e.g., Spec. filed 5/11/2019 at ¶[0018]), but the exact sequence and structure of “Pfn1S137A” is unknown because Applicants have failed to provide an unambiguous sequence identifier or Accession number for this protein anywhere in the originally filed disclosure.  This is problematic because more than one “Profilin 1” exists.  For example, human “PFN1” or “profilin-1” occurs in at least two isoforms:
NP_005013.12 (140 amino acids):
1 magwnayidn lmadgtcqda aivgykdsps vwaavpgktf vnitpaevgv lvgkdrssfy
61 vngltlggqk csvirdsllq dgefsmdlrt kstggaptfn vtvtktdktl vllmgkegvh
121 gglinkkcye mashlrrsqy
and
NP_001362920.13 (181 amino acids), 
1 magwnayidn lmadgtcqda aivgykdsps vwaavpgktf vnitpaevgv lvgkdrssfy
61 vngltlggqk csvirdsllq dgefsmdlrt kstggaptfn vtvtktdkse flsltlplap
121 rslmyrllvi lrvlfcvipq hegsqtsivf lvcwmlehgi vppfclssss cnskllncit
181 s
neither isoform appears to actually contain a serine at position 1374.  Rather, NP_005013.1 comprises an Arg137, whereas NP_001362920.1 comprises a Val137.  
Examiner acknowledges Applicant’s attempt to identify that “Pfn1S137A” referred to NP_005013.1 in the Reply filed 7/12/2021 (see, e.g., Reply filed 7/12/2021 at 5-6), but notices that Applicant erroneously made a transcription error5 and misidentified the proper sequence corresponding to NP_005013.1 (compare Reply filed 7/12/2021 at 5 with NP_005013.1, noting that the Reply appears to inadvertently show a truncated sequence that has a group of 9 amino acids rather than 10 in the sequence at the beginning of the first grouping).  Upon a BLAST search of known protein sequence, zero sequences corresponding exactly to the sequence set forth by Applicant in the Reply filed 7/12/2021 were discovered.  Accordingly, this appears to be new matter not known in the prior art.  Clarification and supporting evidence is required if Applicant maintains this argument.
Accordingly, the instantly filed disclosure appears to refer to some unknown, unspecified, and potentially novel sequence.  It is unclear what the actual sequence of “Pfn1S137A” may be, which is addressed in a rejection under 35 USC 112 below.  However, for purposes of applying prior art, the term “Pfn1S137A” is understood to at least encompass any prior art embodiments that refer to “Pfn1S137A”, “Pfn1 S137A”, or “constitutively active profilin-1”.
	In the absence of any reduction to practice of any examples of the presently claimed invention, it is reasonably inferred that claims 1-8 are directed to obvious variants of the same see, e.g., Spec. filed 11/05/2019 at ¶[0015], Figs. 5A-5K). The Examiner’s position is reasonable because it is fairly understood that the Applicant’s position is that the reduction to practice and description of overexpression of a protein in cell culture (see, e.g., Spec. filed 11/05/2019 at ¶[0015], Figs. 5A-5K) is sufficient to enable and provide support for the full scope of all pending claims and all recited diseases, disorders, and conditions encompassed by the claims (see, e.g., id.; see also claims 1-8; see also 35 USC 112).  If Applicant disagrees that the scope of the pending claims is an obvious variant of the cell culture experiment (see, e.g., Spec. filed 11/05/2019 at ¶[0015], Figs. 5A-5K) and disagrees that such cell culture experiment enables an artisan to make and use the full scope of the pending claim scope, Applicant should so clearly identify material differences among the claimed embodiments supported by the original disclosure in a subsequent response.
	Additional claim interpretations are provided below.

Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	At claim 2, the term “Pfn1S137A” is indefinite because it is only partially defined on record (see, e.g., Spec. filed 5/11/2019 at ¶[0018]), but the exact sequence and structure of “Pfn1S137A” is unknown because Applicants have failed to provide an unambiguous sequence identifier or Accession number for this protein anywhere in the originally filed disclosure.  This is problematic because more than one “Profilin 1” exists.  For example, human “PFN1” or “profilin-1” occurs in at least two isoforms:
NP_005013.16 (140 amino acids):
1 magwnayidn lmadgtcqda aivgykdsps vwaavpgktf vnitpaevgv lvgkdrssfy
61 vngltlggqk csvirdsllq dgefsmdlrt kstggaptfn vtvtktdktl vllmgkegvh
121 gglinkkcye mashlrrsqy
and
NP_001362920.17 (181 amino acids), 
1 magwnayidn lmadgtcqda aivgykdsps vwaavpgktf vnitpaevgv lvgkdrssfy
61 vngltlggqk csvirdsllq dgefsmdlrt kstggaptfn vtvtktdkse flsltlplap
121 rslmyrllvi lrvlfcvipq hegsqtsivf lvcwmlehgi vppfclssss cnskllncit
181 s
Critically, neither isoform appears to actually contain a serine at position 1378.  Rather, NP_005013.1 comprises an Arg137, whereas NP_001362920.1 comprises a Val1379.  Accordingly, the instantly filed disclosure appears to refer to some unknown, unspecified, and potentially novel sequence that has not been fully defined and identified in the prior art.  It is unclear what the actual sequence of “Pfn1S137A” may be, and therefore the basic question of prima facie unknown, uncertain, and ambiguous.  Accordingly, an artisan would not know what the metes and bounds of “Pfn1S137A” would be so as to understand how to avoid infringement, and therefore claim 2 is properly rejected under 35 USC 112(b).
For purposes of applying prior art, the term “Pfn1S137A” is understood to at least encompass any prior art embodiments that refer to “Pfn1S137A”, “Pfn1 S137A”, or “constitutively active profilin-1”, regardless of whether or not the full structure of the compound is disclosed.
Accordingly, claim 2 is rejected.


Claim Rejections - 35 USC § 112(a), Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per MPEP § 2163, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention (see, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003)).  Per MPEP § 2163, original claims 
Per MPEP § 2163.03(V), an original claim may not be sufficiently described in some cases.  Specifically,
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
Here, the originally filed claims raise written description issues for multiple reasons as discussed below.  
Pending Claim Scope
	The pending claims are directed to a method involving the administration of at least one protein from the genus of “constitutively active Profilin-1” proteins to any patient (at least any mammal) at an “effective amount” to “treat” a patient for nerve injuries (including any “physical” damage to the spinal cord, neurological disorders such as Alzheimer’s disease, etc.), wherein “treating” is interpreted as set forth in the claim interpretation section above (i.e., “treating” broadly includes prevention and prophylactic care).
Brief Summary of Issues
	The claims are directed to a panacea-type method, wherein the administration of an unknown “effective amount” of an ill-defined species within an ill-defined genus of compounds may be utilized to treat and prevent virtually any type of nerve injury possible, including Alzheimer’s disease, gunshot wounds to the spine, “other neural degenerative diseases” (e.g., Huntington’s disease, etc.).  
However, the originally filed disclosure (i) fails to actually reduce to practice even a single working example within the scope of the claims; (ii) fails to actually identify, with specificity, a structure/function relationship reasonably permitting an artisan to actually recognize members of the genus of “constitutively active Profilin-1” proteins useable in the claimed methods; (iii) fails to provide a description of the single species of “Pfn1S137A”, which would permit an artisan to unambiguously identify it; and (iv) fails to describe or exemplify any e.g., prevention or cure) of all possible “Neural degenerative diseases”, “motor neuron diseases”, etc.
Accordingly, an artisan would not reasonably conclude, based on the original disclosure, that Applicants had possession of the claimed invention commensurate in scope with the pending claims.
No Reduction to Practice
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (See  MPEP 2163(II)(A)(3)(a)(i)-(ii)). 
In the instant case, zero examples of the instantly claimed invention were actually reduced to practice10.  Notably, Pfn1S13A is, at best, only tested in CAD cells, which is not “in a patient” as required by instant claim 1 (compare instant claim 1 with Spec. filed 11/05/2019 at ¶[0015]), and therefore this example does not include the claimed limitations and fails to evidence that the invention would work for the intended purpose of “treating” any possible nerve injury in a patient. 
Accordingly, possession of the claimed invention has not been evidenced by any reduction to practice.
No Drawings of Figures of the Claimed Invention
See, e.g., Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1323, 56 USPQ2d 1481, 1483 (Fed. Cir. 2000); see also MPEP 2163(II)(A)(3)(a)(i)-(ii).
No detailed drawings or figures of the claimed invention, which permit a person skilled in the art to clearly recognize that applicant had possession of the claimed invention.  Rather, the drawings and figures appear to either not fall within the scope of the claimed invention “in a patient” using a “constitutively active Profilin-1” at all, or at best appear to amount to an indication of a hoped for result that may be potentially obtainable at some future date after substantial additional work is performed.
No Chemical Formulas or Sequences Provided Satisfying the Structure/Function Requirement
Per MPEP 2163(II)(A)(3)(a)(i),
If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, in the biotech art, if a strong correlation has been established between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the 
Here, instant Claim 1 ostensibly recites and encompasses methods utilizing a functionally described genus of “constitutively active Profilin-1” proteins (see, e.g., instant claim 1).  Accordingly, it is pertinent to consider the structure/function guidance provided on record regarding the genus of “constitutively active Profilin-1” proteins.
	As an initial matter, no chemical structure, sequence, or sequence motif is actually provided on record as providing all possible “constitutively active Profilin-1” proteins.  Therefore, it is prima facie unclear if this “genus” actually encompasses >>trillions of compounds or just the single, ambiguously disclosed species of “Pfn1 S137A”.  Therefore, the size, metes, and bounds of the “genus” of structures utilized in the pending claims is unknown. Accordingly, a critical question is simply “what structures are sufficient to constitute a ‘constitutively active Profilin-1’ protein?” (See also MPEP 2163(II)(A)(3)(a)(i)-(ii)).
	At best, the disclosure provides some limited guidance regarding the single species of “Pfn1 S137A” (see, e.g., Spec. filed 11/05/2019 at ¶[0018]), which provided in the absence of any sequence identifier, incorporation by reference, or accession number.  The original disclosure ambiguously identifies that “...constitutively active profilin-1 means profilin-1 where by site-directed mutagenesis the residue Serine 137 was replaced by an Alanine (Pfn1S137A)” (see id).  This disclosure is insufficient and confusing for several reasons:  
First, it is unknown what the structure of “Pfn1S137A” as used in the originally filed disclosure is intended to be: The term “Pfn1S137A” is partially defined on record (see, e.g., Spec. filed 5/11/2019 at ¶[0018]), but the exact sequence and structure of “Pfn1S137A” is unknown because Applicants have failed to provide an unambiguous sequence identifier or Accession number for this protein at least two isoforms:
NP_005013.111 (140 amino acids):
1 magwnayidn lmadgtcqda aivgykdsps vwaavpgktf vnitpaevgv lvgkdrssfy
61 vngltlggqk csvirdsllq dgefsmdlrt kstggaptfn vtvtktdktl vllmgkegvh
121 gglinkkcye mashlrrsqy
and
NP_001362920.112 (181 amino acids), 
1 magwnayidn lmadgtcqda aivgykdsps vwaavpgktf vnitpaevgv lvgkdrssfy
61 vngltlggqk csvirdsllq dgefsmdlrt kstggaptfn vtvtktdkse flsltlplap
121 rslmyrllvi lrvlfcvipq hegsqtsivf lvcwmlehgi vppfclssss cnskllncit
181 s
Critically, neither isoform appears to actually contain a serine at position 13713.  Rather, NP_005013.1 comprises an Arg137, whereas NP_001362920.1 comprises a Val137.  
Second, while it has been presumed for purposes of examination and applying prior art that any reference to a “constitutively active profilin-1”, “Pfn1 S137A”, Pfn1S137A, etc. necessarily satisfies the claims, this prior art does not address the basic question of “what is the structure of Pfn1 S137A as described in the instant disclosure since Pfn1 lacks an S137 residue?”  Examiner notes that, per 37C.F.R. 1.57(d), incorporation by reference to essential material is limited, and here it does not appear that “Pfn1 S137A” has any well-established and 
Accordingly, the limited disclosure regarding a partial structure for “Pfn1 S137A” (see, e.g., Spec. filed 11/05/2019 at ¶[0018]) is insufficient to reasonably define an entire genus of “constitutively active Profilin-1” proteins, because although “Pfn1 S137A” is mentioned in the prior art, no exact structure is provided in the prior art, no exact structure is provided on the instant record, and human Profilin-1 lacks an S137 residue.  Therefore, the structure of “Pfn1 S137A” is unknown: Is it 137 residues long or 220?  Does the species contain additional mutations other than the ambiguous S137A mutation?  Is Pfn1 S137A derived from a non-human protein sequence? No clarification or guidance is provided on record.
	Accordingly, it is unclear what structures satisfy the functional requirements for obtaining “constitutively active Profilin-1” because the one example of record is ill-described and conflicts with NP_005013.1 and NP_001362920.1, which lack a S137.
	Therefore, in the absence of any correlation between structure and function, and failure to clearly define the structure of the single species of record, “the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely” (See also MPEP 2163(II)(A)(3)(a)(i)-(ii)).  Therefore, the “disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement.”  See also MPEP 2163(II)(A)(3)(a)(i)-(ii), see Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification 
No Guidance Regarding an “Effective amount” Sufficient to “Treat” All Possible Conditions
	In the absence of any guidance or discussion, it is prima facie unclear how much of a “constitutively active Profilin-1” proteins must be administered to constitute an “effective amount” for treatment “in a patient” as presently claimed.  
This is pertinent because the prior art teaches and discloses that mutant Profilin-1 proteins are fairly understood to cause neuronal diseases (see, e.g., Fil et al., Mutant Profilin1 transgenic mice recapitulate cardinal features of motor neuron disease, Human Molecular Genetics, vol. 26(4):686-701 (advanced Access Dec. 28, 2016); hereafter “Fil”; at title, abs, 692 at col I-II).  It is unclear if the instant genus of “constitutively active Profilin-1” proteins comprises such Profilin-1 mutants, or if such mutations are present in “Pfn1 S137A” (see also, Alkam et al., Profilin1 biology and its mutation, actin(g) in disease, Cell. Mol. Life Sci., vol. 74:967-981 (Online Sept. 26, 2016); at title, abs, Table 1 on 968, Fig. 1 on 969, evidencing that Profilin-1 mutations are known and associated with diseases). Therefore, in the absence of clarification regarding structures required (and disease-causing structures excluded) and the “effective amounts” needed to treat without causing harm or other neuronal disorders, there is a real concern that it might be impossible to reach a therapeutically effective amount without causing neuronal diseases, which would reasonably suggest that the claimed invention was not suitable for the claimed purpose of treatment.
Zero guidance regarding a therapeutically effective window for achieving an “effective amount” of the ill-defined compound suitable for treatment of any disease or disorder within the scope of claims 1-8, other than a sciatic nerve injury rodent model system is supported by the 
In the absence of such a discussion, it is left up to future artisans to actually discover the structures necessary and the “effective amounts” necessary to actually “treat” such nerve injuries, or to even determine if such treatments are even possible.
Conclusion
	Here, in view of the original disclosure, the claimed invention appears to amount to “little more than a wish for possession; it does not satisfy the written description requirement” because no reduction to practice, drawings, chemical structures, or detailed description of the claimed invention was actually set forth in the description. See also MPEP 2163(II)(A)(3)(a)(i)-(ii), see Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  Similar to In re Wilder, the description does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate" (see, e.g., In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984)).  The courts have stated that “merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus” (see, e.g., AbbVie v. Janssen, 111 USPQ2d 1780 (Fed. Cir. 2014) at 1789). Likewise, in the instant case, the Applicants have claimed a broad and highly varied genus of methods potentially encompassing >>trillions of species of “constitutively active Profilin-1” administered to a vast genus of “patients” at e.g., prevent, cure, alleviate), any possible “neurological disorder” or “nerve injury” (>>thousands of diseases, injuries, and disorders), but actually failed to reduce to practice even a single example or even unambiguously identify the metes and bounds of a “constitutively active Profilin-1”.  Accordingly, the record and originally filed disclosure fails to support any evidence that the Applicant actually possessed the invention presently claimed, commensurate in scope with the claims. 
Accordingly, claims 1-8 are rejected. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over the dissertation of Leite, Sergio Ricardo Pais Carvalho (Modulating Actin Dynamics During Axonal Formation, Growth and Regeneration: The Importance of Adducin and Profilin-1, Dissertation, Universidade do Porto (Portugal), 192 pages (Dec. 16, 2015), also available at https://repositorio-aberto.up.pt/handle/10216/86507, (last visited Sept. 13, 2021); hereafter “Leite”).
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, and those discussions are incorporated into the instant rejection.  Additional claim interpretations are set forth below. 
Regarding instant claims 1-8 and a method for promoting neuronal regeneration, generally, based upon Profilin-1 (“PFN1” or “Pfn1”), Leite teaches and discloses that (i) “Profilin is a key mediator in regulating actin dynamics and axon growth” (see, e.g., Leite at 167), (ii) “profilin-1 (Pfn1) is increased in regenerating axons” (see, e.g., Leite at 168 at § Summary), (iii) “ablation of Pfn1 precludes axon formation” and “significantly decreases neurite outgrowth”, which “suggest[s] a critical role of Pfn1 during early neuritogenesis and axon growth” (see, e.g., Leite at 168 at § Summary); (iv) “overexpression of constitutively active profilin-1 (S137A) enhanced neurite outgrowth” (see, e.g., Leite at 168 at § Summary); and (v) that such research has “therapeutic potential for spinal cord injury treatment” (see, e.g., Leite at 168 at § Summary).  Regarding claims 1, 6-7, and a “nerve injury” involving injured spinal cord tissue and involving injured peripheral nerve tissue, Leite teaches and discloses the existence of an animal model system (e.g., a “patient”), wherein the “importance of Pfn1 for axon regrowth” was tested “in animals where a sciatic nerve transection preceded an acute spinal cord lesion” (see, e.g., Leite at 175 at § “In vivo regeneration...”, Fig. 4 on 176, §§ “Animals” and “Sciatic nerve and spinal cord lesions” at 181-182).  Accordingly, Leite discloses an animal model involving injured CNS nerve tissue (i.e., a spinal cord lesion) and injured PNS nerve tissue (i.e., sciatic nerve transection) (see id), wherein the presence or absence of pfn1 is tested using a cre-lox system (see id), and wherein Leite identifies that the results of the system “further support the importance of Pfn1 in axon growth, including through the inhibitory adult spinal cord injury site” (see, e.g., Leite at 175 at § “In vivo regeneration...”, Fig. 4 on 176).  Leite further identifies that the data “strongly support” a conclusion that the presence of profilin-1 “is essential for axon extension and regeneration” (see id.).  In summary, Leite establishes an in vivo rodent model system suitable for testing the effect of the presence or absence of PFN1 in rodents following a nerve injury to both spinal cord tissue and PNS tissues (id.).  Regarding claims 1, 3-8, and a “nerve injury”, as noted above, Leite identifies and discloses an in vivo rodent model system suitable for testing the effect of the presence or absence of PFN1 in rodents following a nerve injury to both spinal cord tissue and PNS tissues (see, e.g., Leite at 175 at § “In vivo regeneration...”, Fig. 4 on 176).  Critically, such a PNS and CNS nerve injury is reasonably inferred to be a “nerve injury” (see instant claim 1), that is a “central and/or peripheral nervous system injury” (see instant claim 3); wherein the spinal cord lesion and sciatic nerve injury would reasonably be inferred to cause weakness along the nerve or “peripheral neuropathies caused by physical injury” (see instant claim 4).  Furthermore, a “neurological disorder” is defined at claim 5 to include any form of “nerve injury”, and therefore includes the nerve injury compare instant claims 3-5 with Leite at 175 at § “In vivo regeneration...”, Fig. 4 on 176). Furthermore, a sciatic nerve injury and spinal cord lesion rodent model is reasonably inferred to be an injury to “nerve tissues” (see instant claim 7) inflicted via either mechanical, biochemical, or ischemic injury (compare instant claims 7-8 with Leite at 175 at § “In vivo regeneration...”, Fig. 4 on 176).  Regarding claim 1 and the presence of an “effective amount”, here, an artisan would be aware that expression levels provided by an inducible neuronal deletion of Pfn1 using cre-lox technology produced an “effective amount” to ascertain the existence of the regenerative capacity of Pfn1, and would therefore reasonable appreciate that such expression levels were suitable for creating an “effective amount” of a Pfn1 proteins to facilitate increased axon growth (see, e.g., Leite at 175 at § “In vivo regeneration...”, Fig. 4 on 176).  In addition, or alternatively, Leite teaches and discloses that the overexpression of the “constitutively active form of Pfn1 S137A” increases axon growth and regeneration, and therefore an artisan would reasonably be aware of the approximate amount of Pfn1 S137A required to promote axon regeneration (see, e.g., Leite at 176-177 at § “Overexpression . . .” at bridging ¶). Accordingly, the use of an “effective amount” of Pfn1 S137A suitable to achieve increased axon growth was obvious in view of the prior art.  Regarding claims 1-2 and the use of the “constitutively active profilin-1 (Pfn1)” of “Pfn1S137A”, Leite teaches and discloses the “constitutively active form of Pfn1 S137A” (see, e.g., Leite at 168 at § Summary, 176-177 at § “Overexpression . . .” at bridging ¶, Fig. 5 at 177).  Accordingly, Pfn1 S137A was not a point of novelty and was known in the prior art circa 2015.
The prior art of Leite differs from instant claims 1-8 as follows: Leite does not explicitly reduce to practice a method for promoting neuronal regeneration (i.e., axon regeneration) comprising administering an effective amount of Pfn1 S137A directly to the rodent model e.g., the rodent model comprising spinal cord injury and sciatic nerve injury; hereafter “rodent model”).
However, the disclosure of Leite is reasonably inferred as providing a direct teaching, suggestion, or motivation to simply substitute Pfn1 S137A in place of Pfn1 in the rodent model disclosed by Leite (see, e.g., Leite at 168 at § Summary, 175 at § “In vivo regeneration...”, 176-177 at § “Overexpression . . .” at bridging ¶, Fig. 4 on 176, Fig. 5 at 177).  Regarding a teaching, suggestion, or motivation to utilize Pfn1 S137A in an in vivo animal model, Leite explicitly acknowledges that 
To further assess the in vivo relevance of this mechanism, future experiments should test the delivery of the constitutively active form of Pfn1 to regenerating DRG neurons. 
(see, e.g., Leite at 180 at 2nd full ¶);
One key future experiment will be the overexpression of [Pfn1S137A] in the DRG in vivo, to assess if the increased growth capacity is translated in a physiological context. 
(see, e.g., Leite at 191 at final ¶);
Accordingly, the primary reference explicitly provides a teaching, suggestion, and motivation to perform further experiments, specifically wherein Pfn1 S137A is tested for its ability to increase axon growth in vivo (see, e.g., Leite at 180 at 2nd full ¶, 191 at final ¶).  Therefore, there is clear guidance provided by the prior art directing artisans to test Pfn1 S137A in vivo in nerve injury model systems, with the intent and expectation that such work could lead to a “spinal cord injury treatment” (see, e.g., Leite at 168 at § Summary).  
Such a simple substitution of Pfn S137A in place of Pfn1 in the rodent model disclosed by Leite14 would yield the expected and predicted results, which would be the same results observed in vitro by Leite, but in the in vivo rodent model.  Here, the specific predicted and expected results of simply substituting Pfn S137A in place of Pfn1 in the rodent model are summarized by Leite, which states:
Given the known regulation of Pfn1, our expectations were to have increased outgrowth with the overexpression of the constitutively active S137A mutant, and decreased growth capacity with the S173D mutant, which should mimic inactive Pfn1 phosphorylated by ROCK. Confirming our hypothesis, overexpression of the constitutively active Pfn1 mutant S137A increased very consistently axon growth....
(see, e.g., Leite at 177 at 1st partial ¶); 
Overexpression of constitutively active profilin leads to increased axon outgrowth. 
(see, e.g., Leite at 177 at Fig. 5);
Interestingly, overexpression of constitutively active profilin-1 (S137A) enhanced neurite outgrowth. 
(see, e.g., Leite at 168 at § Summary);
....the constitutively active Pfn1 mutant S137A, . . . increased consistently axon outgrowth.  This result strengths [sic] the idea of that active Pfn1 is required for optimal axon growth to occur. 
(see, e.g., Leite at 180 at 2nd full ¶);
....overexpression of [Pfn1S137A] . . . led to increased axon growth capacity. 
(see, e.g., Leite at 191 at final ¶);
and
Supporting this hypothesis, that needs to be further substantiated by additional experiments, we show that Pfn1 overexpression increases AKT activation that leads to GSK3β inactivation through S9 phosphorylation. The GSK3β inhibition is a well-known pro-regenerative event that leads to increased axon growth capacity both in vitro and in vivo. 
(see, e.g., Leite at 191-192 at bridging ¶).
Accordingly, the prior art reasonably informs artisans of the expected and predicted result of using Pfn1 S137A in place of Pfn1 in the rodent model of Leite, namely that Pfn1 S137A would expectantly and desirably increase axon growth, neurite outgrowth, and axon outgrowth relative to Pfn1 or a control system lackingPfn1. 
First, the claimed invention is the obvious combination of prior art elements (i.e., a known constitutively active profilin-1 of Pfn1 S137A, a known in vivo nerve injury model suitable for testing the ability of profilin-1 proteins to facilitate axon regrowth) according to known methods (i.e., the disclosed cre-lox inducible rodents used with nerve injuries by Leite), to yield only predictable results, namely enhanced axon outgrowth and regrowth relative to Pfn1 alone or models lacking Pfn1.   Furthermore, each prior art element would merely perform the same function in combination as it does separately (see, e.g., MPEP § 2143(I)(A), (G)).  Second, the claimed invention is the simple substitution of Pfn1 S137A in place of Pfn1 in the in vivo rodent nerve injury model disclosed by Liete (which is suitable for testing the ability of a profilin-1 protein to facilitate axon regrowth), to obtain predictable results, namely enhanced axon outgrowth and regrowth relative to Pfn1 alone or models lacking Pfn1 (see, e.g., MPEP § 2143(I)(B), (G)).  Third, the prior art identifies a finite number of Pfn1 proteins to test in vivo, namely Pfn1 and Pfn1 S137A (i.e., two proteins), which would be expected to predictably “increase[] axon growth” and “axonal regrowth following injury” following nerve injury in the rodent model, and in view of the results disclosed for Pfn1 in rodents and disclosure of expected increased axon growth by Pfn1 S137A, an artisan would have reasonably pursued both known finite solutions (e.g., Pfn1 and Pfn1 S137A) with a reasonable expectation of successfully promoting axon growth following nerve injury in rodents, because such experimentation would be expected to lead to a “spinal cord injury treatment” (see, e.g., MPEP § 2143(I)(E), (G)).  Fourth, the invention is the obvious result of an artisan following the in vivo in the disclosed rodent models for its expected ability to increase axon regeneration, which would be expected to lead to a “spinal cord injury treatment” (see, e.g., MPEP § 2143(I)(G)).
Furthermore, there would have been a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it was well-within the ordinary skill in the art to administer a known compound (i.e., Pfn1 S137A), to a known in vivo animal model for nerve injury, using a known methodologies of administering or removing protein expression (inducible cre-lox system), to achieve an explicitly predicted result (e.g., increased axon regrowth and neurite outgrowth following nerve injury). 
Therefore, claims 1-8 are rejected as obvious in view of Leite.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al. (Abstract Book For XIV Meeting Portuguese Society For Neurosciences 4-5 June 2015, Neurodevelopment/Regeneration I Posters: Profilin-1 is a Key Regulator of Axon Actin Dynamics, Growth and Regeneration, pages 1-10 and 190, attached as 12 pages (June 4-5, 2015), also available at http://www.ibmc.up.pt/spn2015/SPN2015_abstract_book‌_01.06.‌2015.pdf (last visited 9/9/2021); hereafter “Costa”).
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, and those discussions are incorporated into the instant rejection.  Additional claim interpretations are set forth below. 
Regarding instant claims 1-5 and 7-8, and a method of promoting neuronal regeneration, Costa identifies that Profilin-1 (“PFN1”) is “a key regulator of axon actin dynamics, growth and regeneration” (see, e.g., Costa at 190 at abstract title), and informs artisans that PFN1 plays a “critical role” during “neuritogenesis and axonal regrowth following injury” (see, e.g., Costa at 190, emphasis added).  Costa reasonably informs artisans that in an in vivo rodent model following lesion and sciatic nerve injury, it was discovered that axon regeneration was decreased in rodents lacking PFN1 relative to rodents expressing PFN1, which supports the importance of PFN1 in axon growth and regeneration (see, e.g., Costa at 190).  Therefore, Costa establishes that (i) PFN1 is “key” in axon growth and regeneration, and (ii) establishes an in vivo rodent model for testing the effect of PFN1 in rodents following lesion and sciatic nerve injury (see, e.g., Costa at 190).   Regarding claim 1 and an “effective amount”, here, an artisan would be aware that expression levels provided by an inducible neuronal deletion of Pfn1 using cre-lox technology produced an “effective amount” to ascertain the existence of the regenerative capacity of Pfn1, and would therefore reasonable appreciate that such expression levels were suitable for creating an “effective amount” of a Pfn1 proteins to facilitate increased axon growth (see, e.g., Costa at 190).  Regarding claims 1, 3-5, 7, and a “nerve injury”, as noted above, Costa identifies, and discloses an in vivo rodent model for testing the effect of PFN1 in rodents following lesion and sciatic nerve injury (see, e.g., Costa at 190).  Critically, a lesion and sciatic nerve injury is reasonably understood to be a “nerve injury” (see instant claim 1), that is a “central and/or peripheral nervous system injury” (see instant claim 3); wherein a lesion and compare instant claims 4-5 with Costa at 190). Furthermore, a sciatic nerve injury inflicted in a rodent model is reasonably inferred to be an injury to “nerve tissues” (see instant claim 7) inflicted via a mechanical, biochemical, or ischemic injury (compare instant claims 7-8 with Costa at 190).  Regarding instant claims 1-2 and a “constitutively active profilin-1 (Pfn1)” such as “Pfn1S137A”, Costa teaches and discloses the “constitutively active Pfn1 mutant, Pfn1 S137A” was known and identified in the prior art circa 2015 (see, e.g., Costa at 190).  Therefore, Pfn1 S137A is not a point of novelty.
The prior art of Costa differs from instant claims 1-5 and 7-8 as follows: Costa does not explicitly reduce to practice a method for promoting neuronal regeneration comprising administering an effective amount of Pfn1 S137A directly to the rodent model disclosed (e.g., the rodent model following lesion and sciatic nerve injury).
However, the disclosure of Costa is reasonably inferred as providing a direct teaching, suggestion, or motivation to simply substitute Pfn1 S137A in place of Pfn1 in the sciatic nerve injury rodent model disclosed by Costa (see, e.g., Costa at 190), because Costa directly informs artisans that
“Further sustaining the importance of Pfn1 in axon growth, a constitutively active Pfn1 mutant, Pfn1 S137A, strongly increased axon growth in vitro” (see, e.g.
“Whether overexpression of constitutively active Pfn1 [Pfn1 S137A] is capable of increasing axon regeneration in vivo is currently being addressed” (see, e.g., Costa at 190, emphasis added).
Accordingly, the Abstract informs artisans of the expected and predicted result of using Pfn1 S137A in place of Pfn1 (e.g., a “strongly increased axon growth”, with increased regenerating capacity relative to neurons lacking Pfn1 after sciatic nerve injury), and identifies that the results reported in the abstract were promising enough that the reporting laboratory had already begun testing whether or not Pfn1 S137A could “increase[e] axon regeneration in vivo” (see, e.g., Costa at 190).
	Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s):  First, the claimed invention is the obvious combination of prior art elements (i.e., a known profilin-1 of Pfn1 S137A, a known in vivo sciatic nerve injury model suitable for testing profilin proteins ability to facilitate axon regrowth) according to known methods (i.e., the disclosed cre-lox inducible rodents used with nerve injuries by Costa), to yield predictable results, namely a desirable “strongly increased axon growth” and increased regenerating capacity relative to neurons lacking Pfn1.  Furthermore, each prior art element would merely perform the same function in combination as it does separately (see, e.g., MPEP § 2143(I)(A), (G)).  Second, the claimed invention is the simple substitution of Pfn1 S137A in place of Pfn1 in the in vivo sciatic nerve injury model disclosed by Costa (which is suitable for testing the ability of a profilin protein to facilitate axon regrowth), to obtain predictable results, namely a desirable “strongly increased axon growth” and increased regenerating capacity see, e.g., MPEP § 2143(I)(B), (G)).  Third, the prior art of Costa identifies a finite number of Pfn1 proteins, namely Pfn1 and Pfn1 S137A (i.e., two proteins), which would be expected to predictably “increase[] axon growth” and “axonal regrowth following injury” following sciatic nerve injury in rodents, and in view of the results disclosed for Pfn1 in rodents and disclosure of “strongly increased axon growth” by Pfn1 S137A, an artisan would have reasonably pursued both known finite solutions (e.g., Pfn1 and Pfn1 S137A) with a reasonable expectation of successfully promoting axon growth following nerve injury in rodents (see, e.g., MPEP § 2143(I)(E), (G)).  Fourth, the invention is the obvious result of an artisan following the explicit teaching, suggestion, or motivation set forth in the prior art of Costa, wherein Costa informs artisans that the results reported in the abstract were sufficiently interesting and/or promising enough that the reporting laboratory had already begun testing whether or not Pfn1 S137A could “increase[e] axon regeneration in vivo”, and therefore an artisan would be motivated to test Pfn1 S137A in vivo for its ability to increase axon regeneration (see, e.g., MPEP § 2143(I)(G)).
Furthermore, there would have been a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it was well-within the ordinary skill in the art to administer a known compound (i.e., Pfn1 S137A), to a known sciatic nerve injury rodent model, using a known methodology of administration (inducible cre-lox system), to achieve a known and predicted result (e.g., “strongly increased axon growth”).
Accordingly, claims 1-5 and 7-8 are rejected as obvious in view of Costa.


s 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Costa as applied to claims 1-5 and 7-8 above, and further in view of Savastano et al. (Sciatic nerve injury: A simple and subtle model for investigating many aspects of nervous system damage and recovery, Journal of Neuroscience Methods, vol. 227:166-180 (2014); hereafter “Savastano”) and in further view of Coll-Miro et al. (Beneficial effects of IL-37 after spinal cord injury in mice, PNAS, vol. 113(5):1411-1416 (Feb 2, 2016); hereafter “Coll-Miro”). 
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section and in the previous rejection, and those discussions are incorporated into the instant rejection.  Additional claim interpretations are set forth below. The instant rejection is applied to claim 6 as well as to other non-elected species within the scope of claims 1-5 and 7-8.
The teachings of Costa as applied to claims 1-5 and 7-8 has been set forth above, and those discussions are incorporated into the instant rejection.
The prior art of Costa differs from instant claim 6 (and alternative embodiments of claims 1-5 and 7-8) as follows: Costa does not explicitly identify a method for “wherein the injured nerve tissue is spinal cord tissue” as required by claim 6.
Savastano and Coll-Miro are set forth on record to establish the level of skill in the PNS and CNS nerve injury arts (see, e.g., Savastano, passim; see also Coll-Miro, passim).  Specifically, Savastano teaches, discloses, and establishes that “sciatic nerve injury has been used for over a century to investigate the process of nerve damage, to assess the absolute and relative capacity of the central and peripheral nervous systems to recover after axotomy, and to understand the development of chronic pain in many pathologies” (see, e.g., Savastano at abs).  Savastano identifies that nerve injury models were known in the art, and that such models may include application of exogenous drugs achieved through release from implants in the nerve, see, e.g., Savastano at 168 at § 1.2 on 168 at col I), or from viral vectors (see id).  Such models known in the art include mechanical injuries to nerves (see, e.g., Savastano at 168 at § 1.3 on 168 at col II to 169 at col II at 1st full ¶, discussing nerve-crush model, transection models, etc.)  Savastano explicitly identifies that sciatic injury models may be utilized to study the central projections “up to and within the spinal cord itself” (see, e.g., Fig. 3 on pages 172-173), and therefore it is reasonably inferred that the sciatic nerve injury models can be utilized in both PNS and CNS studies.  Coll-Miro is cited herein to establish that, circa 2016, CNS injury model systems utilizing rodents were well-known (see, e.g., Coll-Miro at abs), and were utilized to model spinal cord injury (SPI) (see id. at 1411 at col I to col II at 1st partial ¶).  Coll-Miro discloses a basic SPI rodent model wherein the effect of a therapeutic protein is tested for a beneficial result relative to wild-type or a negative control (see, e.g., Coll-Miro at 1416 at § Materials and Methods, Fig. 1 on 1412, Fig. 6 on 1415).  Accordingly, Savastano and Coll-Miro are set forth herein to establish that one of ordinary skill in the PNS and CNS nerve injury arts would readily understand how to test whether or not a therapeutic compound was capable of providing a beneficial result following either a PNS injury (e.g., sciatic nerve injury) or a CNS nerve injury (spinal cord injury) using routine animal models in the PNS and CNS nerve injury arts.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s):  First, the claimed invention is the obvious combination of prior art elements (i.e., a known profilin-1 of Pfn1 S137A, a known in vivo CNS and/or PNS nerve injury models suitable for testing therapeutic proteins ability to facilitate healing as taught by Savastano i.e., the disclosed methodology as taught by Savastano and/or Coll-Miro), to yield predictable results, namely a desirable “strongly increased axon growth” and increased regenerating capacity relative to neurons lacking Pfn1.  Furthermore, each prior art element would merely perform the same function in combination as it does separately (see, e.g., MPEP § 2143(I)(A), (G)).  Second, the claimed invention is the simple substitution of Pfn1 S137A in place of another therapeutic protein in the in vivo CNS nerve injury rodent model disclosed by Coll-Miro (which is suitable for testing the ability of therapeutic proteins to facilitate nerve regeneration), to obtain predictable results, namely a desirable “strongly increased axon growth” and increased regenerating capacity relative to neurons lacking Pfn1, as suggested by the primary reference (see, e.g., MPEP § 2143(I)(B), (G)).  
Furthermore, there would have been a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it was well-within the ordinary skill in the art to administer a known compound (i.e., Pfn1 S137A), to a known CNS or PNS nerve injury rodent model, using a known methodology of administration (e.g., inducible cre-lox system, direct administration, etc.), to achieve a known and predicted result (e.g., “strongly increased axon growth”).
Accordingly, claims 1-8 are rejected as obvious.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over the dissertation of Marques, Joana Beatriz Antunes Moreira Carvalho (Exploring the role of Profilin 1 in axon formation, growth and regeneration, Master’s Thesis, Universidade do Porto (Portugal), 83 also available at https://repositorio-aberto.up.pt/handle/10216/90974 (last visited Sept. 13, 2021); hereafter “Marques”).
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, and those discussions are incorporated into the instant rejection.  Additional claim interpretations are set forth below. 
Regarding instant claims 1-2 and a constitutively active profilin-1 of Pfn1 (Pfn1 S137A), the primary reference teaches and discloses that Pfn1 S137A was a prior art element known to be a constitutively active form of profilin-1 (see, e.g., Marques at III at Abstract at 2nd ¶, which is page 10/83).  Regarding claims 1-8 and a method of treating nerve injury in a patient, Marques explicitly identifies that “[t]aking into account the robust effect of Pfn1 S137A in vitro, we will test the effectiveness of this Pfn1 mutant in enhancing axon regeneration in vivo”, which “will be achieved by using a viral approach to deliver Pfn1 S137A to DRG neurons of rats with a sciatic nerve injury, followed by evaluation of axon regeneration in the sciatic nerve” (see, e.g., Marques at III at Abstract at 2nd ¶, which is page 10/83).  The primary reference further states that “[i]f Pfn1 S137A increases axon regeneration in vivo, Pfn1 may become a good target for future therapies to improve axon regeneration following nerve injury (see id).  Accordingly, Marques provides explicit guidance informing artisans that Pfn1 S137A enhances axon regeneration in vitro sufficiently to warrant in vivo testing in rat models of nerve injury, which would be predicted and expected to result in in vivo axon regeneration.  Regarding claims 1, 6-7, and PNS and spinal cord tissue nerve injury, Marques explains that PNS and CNS nerve injuries elicit acute reactions, including the formation of retraction bulbs and growth cones (see, e.g., Marques at 13 at 1st full ¶, which is page 33/83), and identifies the Conditioning Lesion Model, wherein an initial lesion of a peripheral axon will allow regeneration of central axons within the see, e.g., Marques at 16-17 at § 2.3).  Marques further explains that “dosal root ganglion (DRG) neurons” have a peripheral axon branch and a central axon branch that enters the spinal cord (see id).  Accordingly, such models involving rat DRG after sciatic nerve injury are reasonably inferred to involve injury to spinal cord tissues as well as PNS nerve tissues (see id., see also id. at 40 at 1st ¶, discussing rat DRG model after sciatic nerve injury).  Furthermore, Marques generally discusses “nerve injury” applications, which are understood to reasonably include any CNS or PNS nerve injury (see, e.g., id. at 48 at 1st full ¶).  Regarding claims 1, 3-8, and a “nerve injury”, as noted above regarding the “conditioning lesion model”, the primary reference identifies and discloses an in vivo rodent model system suitable for testing the effect of the presence or absence of PFN1 or constitutively active PFN1 in rodents following a DRG model after sciatic nerve injury (see, e.g., Marques at 16-17 at § 2.3, 40 at 1st ¶, 48 at 1st full ¶).  Critically, such a “nerve injury” (see instant claim 1), is understood to be a “central and/or peripheral nervous system injury” (see instant claim 3); wherein the DRG and sciatic nerve injury model would reasonably be inferred to cause weakness along the nerves or “peripheral neuropathies caused by physical injury” (see instant claim 4).  Furthermore, a “neurological disorder” is defined at claim 5 to include any form of “nerve injury”, and therefore includes the nerve injury disclosed in the rodent model taught by the primary reference (compare instant claims 3-5 with Marques at 16-17 at § 2.3, 40 at 1st ¶, 48 at 1st full ¶). Furthermore, a sciatic nerve injury model as disclosed is reasonably inferred to be an injury to “nerve tissues” (see instant claim 7) inflicted via either mechanical, biochemical, or ischemic injury; such as by crushing or cutting.
The prior art of Marques differs from instant claims 1-8 as follows: The primary reference does not explicitly reduce to practice a method for promoting neuronal regeneration i.e., axon regeneration) comprising administering an effective amount of Pfn1 S137A directly to the animal model disclosed (e.g., the model comprising DRG sciatic nerve injury; hereafter “rodent model”) or to an in vivo model of “nerve injury” generally.
However, Marques provides an express teaching, suggestion, or motivation reasonably directing artisans to follow the explicitly suggested guidance set forth therein:
Taking into account the strong effect of the constitutively active form of Pfn1 overexpression in vitro, we will test the effect of the in vivo delivery of this mutated form of Pfn1 in the settings of axonal injury. This will be achieved by using a viral approach to deliver Pfn1 S137A to DRG neurons of rats with a sciatic nerve injury, followed by evaluation of axon regeneration in the sciatic nerve. Given the previously mentioned results it is reasonable to expect that Pfn1 S137A might have a positive effect in regeneration of axons after injury . . . If Pfn1 S137A overexpression leads to increased axonal regeneration after injury, Pfn1 may become a good target for future therapies to improve axon regeneration following nerve injury.
(see, e.g., Marques at 48 at 1st full ¶, emphasis added);  
and
Given the solid effect of Pfn1 S137A overexpression in vitro, the next step will be to assess if this increased growth capacity is also observed in vivo . . .
Collectively, this work revealed a potential impact of Pfn1 in axon growth and regeneration and, consequently, a possible therapeutic application in circumstances of axonal injury, such as in spinal cord injury.
(see, e.g., Marques at 51 at 2nd ¶, emphasis added).  
Accordingly, an artisan would be motivated to test and evaluate a possible therapeutic for spinal cord injuries and nerve injuries, and would specifically follow the guidance provided by Marques by testing the effect of Pfn1 S137A in DRG neurons of rats with a sciatic nerve injury (or other spinal cord injury or nerve injury models), with the predicted and expected result of observing improved regeneration of axons after injury relative to Pfn1 (see id.; see also Marque at 47 at 2nd to 3rd ¶¶, noting that the effects of Pfn1 S137A “was generally more robust than that of Pfn1 WT”, and that overexpression of Pfn1 would be expected to lead to “axon growth and extension” as well as “exon regeneration following injury”). 
First, the claimed invention is the obvious combination of prior art elements (i.e., a known constitutively active profilin-1 of Pfn1 S137A, a known in vivo nerve injury model suitable for testing the ability of profilin-1 proteins to facilitate axon regrowth) according to known methods (i.e., the disclosed cre-lox inducible rodents used with nerve injuries), to yield only predictable results, namely enhanced axon growth, extension, and regeneration following injury relative to Pfn1 or models lacking Pfn1.   Furthermore, each prior art element would merely perform the same function in combination as it does separately (see, e.g., MPEP § 2143(I)(A), (G)).  Second, the claimed invention is the simple substitution of Pfn1 S137A in place of Pfn1 in the in vivo rodent nerve injury model disclosed by Marques or another spinal cord injury model, to obtain predictable results, namely enhanced axon growth, extension, and regeneration following injury relative to Pfn1 or models lacking Pfn1; furthermore, such simple substitution is explicitly suggested by the prior art (see, e.g., MPEP § 2143(I)(B), (G)).  Third, the prior art identifies a finite number of Pfn1 proteins to test in vivo, namely Pfn1 and Pfn1 S137A (i.e., two proteins), which would be expected to predictably enhance axon growth, extension, and regeneration following nerve injury; in view of the results disclosed for Pfn1 in rodents and disclosure of expected increased axon growth by Pfn1 S137A, an artisan would have reasonably pursued both known finite solutions (e.g., Pfn1 and Pfn1 S137A) with a reasonable expectation of successfully promoting axon growth and regeneration following nerve injury in rodents and other patients, because such experimentation would be expected to lead to a treatment for spinal cord injuries (see, e.g., MPEP § 2143(I)(E), (G)).  Fourth, the invention is in vivo in the disclosed rodent model to verify its expected ability to increase axon regrowth and regeneration, which would be expected to lead to a “spinal cord injury treatment” (see, e.g., MPEP § 2143(I)(G)).
Furthermore, there would have been a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it was well-within the ordinary skill in the art to administer a known compound (i.e., Pfn1 S137A), to a known in vivo animal model for nerve injury, using a known methodologies of modulating protein expression, to achieve an explicitly predicted and expected result (e.g., increased axon regrowth and neurite outgrowth following nerve injury). 
Therefore, claims 1-8 are rejected as obvious in view of Marques.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 (Abstract Book For XIV Meeting Portuguese Society For Neurosciences 4-5 June 2015, Neurodevelopment/Regeneration I Posters: Profilin-1 is a Key Regulator of Axon Actin Dynamics, Growth and Regeneration, pages 1-10 and 190, attached as 12 pages (June 4-5, 2015), also available at http://www.ibmc.up.pt/spn2015/SPN2015_abstract_book_01.06.2015.pdf (last visited 9/9/2021); hereafter “Costa”).
        2 NP_005013.1, profilin-1 isoform 2 [Homo sapiens], 3 pages, also available at https://www.ncbi.nlm.nih.gov/protein/NP_005013.1 (last visited 5/3/2021); cited in previous Office Action.
        3 NP_001362920.1, profilin-1 isoform 1 [Homo sapiens], 3 pages, also available at https://www.ncbi.nlm.nih.gov/protein/NP_001362920.1 (last visited 5/3/2021); cited in previous Office Action.
        4 NP_005013.1 comprises an Arg137, whereas NP_001362920.1 comprises Val137 (see documents, attached).
        5 It is prima facie unclear where Applicant obtained the identified sequence or arrived at the sequence, because the sequence does not correspond to NP_005013.1.
        6 NP_005013.1, profilin-1 isoform 2 [Homo sapiens], 3 pages, also available at https://www.ncbi.nlm.nih.gov/protein/NP_005013.1 (last visited 5/3/2021); cited in previous Office Action.
        7 NP_001362920.1, profilin-1 isoform 1 [Homo sapiens], 3 pages, also available at https://www.ncbi.nlm.nih.gov/protein/NP_001362920.1 (last visited 5/3/2021); cited in previous Office Action.
        8 NP_005013.1 comprises an Arg137, whereas NP_001362920.1 comprises Val137 (see documents, attached).
        9 Examiner acknowledges Applicant’s attempt to identify that “Pfn1S137A” referred to NP_005013.1 in the Reply filed 7/12/2021 (see, e.g., Reply filed 7/12/2021 at 5-6), but notices that Applicant erroneously made a transcription error and truncated NP_005013.1 at the first position (notice Applicant incorrectly identifies a grouping of nine rather than ten in the first group shown in the Reply filed 7/12/2021 at 5-6).
        10 A specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. Cooper v. Goldfarb, 154 F.3d 1321, 1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998). See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. 1987) ("[T]here cannot be a reduction to practice of the invention ... without a physical embodiment which includes all limitations of the claim."); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) ("[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose.");
        11 NP_005013.1, profilin-1 isoform 2 [Homo sapiens], 3 pages, also available at https://www.ncbi.nlm.nih.gov/protein/NP_005013.1 (last visited 5/3/2021); cited in previous Office Action.
        12 NP_001362920.1, profilin-1 isoform 1 [Homo sapiens], 3 pages, also available at https://www.ncbi.nlm.nih.gov/protein/NP_001362920.1 (last visited 5/3/2021); cited in previous Office Action.
        13 NP_005013.1 comprises an Arg137, whereas NP_001362920.1 comprises Val137 (see documents, attached).
        14 See, e.g., Leite at 168 at § Summary, 175 at § “In vivo regeneration...”, 176-177 at § “Overexpression . . .” at bridging ¶, Fig. 4 on 176, Fig. 5 at 177).